Citation Nr: 0706875	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1964 to August 1967.  
He had service in the Republic of Vietnam from September 1966 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Department of Veterans 
Affairs Regional Office (RO) in Atlanta, Georgia.  
Specifically, by a July 2003 decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  A 
subsequent determination dated in August 2003 confirmed the 
denial of service connection for PTSD.  The veteran's initial 
claim was denied by a December 1986 decision.


FINDINGS OF FACT

1.  By rating decision in December 1986, the RO denied the 
veteran's service connection claim for PTSD.  There was no 
appeal of this decision by the veteran.

2.  Since the December 1986 rating action, evidence has been 
submitted reflecting claimed stressors from service and a 
clinical diagnosis of PTSD.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

2.  The veteran did not participate in combat during service.

3.  There is no competent evidence of PTSD related to any 
stressor claimed by the veteran.


CONCLUSIONS OF LAW

1.  The December 1986 RO decision, which denied service 
connection claim for PTSD is final.  38 U.S.C. § 4005(b)(1) 
(West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  New and material evidence has been received since the 
December 1986 rating decision, and the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  PTSD was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material
 
The RO initially denied service connection for PTSD in a 
December 1986 rating decision.  The evidence before the RO at 
that time included service medical records and an October 
1986 VA examination.  

In the December 1986 decision, the RO denied the claim 
because there was no diagnosis of PTSD in service and the VA 
examiner opined that the veteran did not suffer from PTSD.  
The record did not contain evidence of specific stressors.

While there is no claims file copy of a verification that the 
December 1986 rating decision was provided to the veteran 
with appropriate appellate rights, the Board notes that the 
veteran has not asserted that he did not receive the rating.  
In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  See also 
38 U.S.C. § 4005(b)(1) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986).  Thus, the unappealed December 1986 
decision is final.

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the December 1986 rating 
decision includes the veteran's February 2005 stressor 
statement which enumerates nine non-combat stressors, during 
service in Vietnam, which contributed to his alleged PTSD.  
Several of the claimed stressors are of events that provide 
little likelihood of being verified; however, one appears to 
be capable of verification (i.e. the explosion of an ammo 
dump 25 miles away).  In addition, the veteran participated 
in a VA treatment program from March to April 2003.  The 
veteran received a diagnosis of chronic PTSD, combat related, 
based on his service in Vietnam.  

The Board finds that the submission of the stressors and the 
records from the therapy program represent new and material 
evidence as there was no evidence of his stressors or a 
diagnosis of PTSD previously of record.  In addition, the 
evidence bears directly on matters that were not previously 
of record and raises a reasonable possibility of 
substantiating his claim for service connection.  
Accordingly, the veteran's claim for service connection for 
PTSD is reopened.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

 In the present case, the veteran was provided with the 
notice required by the VCAA in April 2003 and June 2004 
letters.  These letters essentially informed the veteran to 
send any pertinent evidence in his possession to VA, informed 
him of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

 All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, the veteran's DD214 and personnel file, the 
veteran's statements, June 1992 to August 2002 private 
medical records from the veteran's physician, the veteran's 
February 2005 stressor statement, an October 1986 VA 
examination, and January 2003 to April 2004 treatment records 
from Dublin VA Medical Center.

 All obtainable evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

 The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006).


Service Connection

The veteran contends that he is entitled to service 
connection for PTSD.  He claims that he has PTSD stemming 
from his service in the Republic of Vietnam from September 
1966 to August 1967.  The veteran was assigned to the 1st 
Signal Brigade, U. S. Army Strategic Communications Command 
(USASTRATCOM), in Saigon.  His military occupational 
specialty was as a clerk typist.  The veteran maintains that 
he was part of a unit that was responsible for telephone 
communications and was sent all over Vietnam.  The veteran 
does not allege that he was in combat with the enemy.

The service medical records and discharge examination show no 
complaint, treatment or diagnosis of PTSD during service.  
The earliest medical evidence relative to any psychiatric 
problems is an October 1986 VA examination report that does 
not show PTSD or other diagnosed disability.  It was pointed 
out that he was not in direct combat in the Republic of 
Vietnam, but served a year at headquarters in Saigon.  In 
addition, the June 1992 to August 2002 private medical 
records from the veteran's doctor do not show any PTSD.

Dublin VAMC treatment records show PTSD treatment during 2003 
and 2004 which included a week of inpatient treatment.  The 
psychiatrist offered a diagnosis of PTSD, "combat related of 
Vietnam."  

The veteran's stressors included feeling the explosion of an 
ammo dump twenty-five miles away, but nothing related to 
combat was alleged in his February 2005 stressors statement.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b) (West 
2002), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that the evidence does not satisfy the 
first element of a successful PTSD claim.  The preponderance 
of the evidence is against a finding that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, and 
as such, there is no medical evidence of a link between 
current symptomatology and the claimed in-service stressors.  
The Board notes that the diagnosis of PTSD of record is based 
on an erroneous history of participation in combat.  None of 
the stressors alleged by the veteran are related to combat, 
and the veteran does not contend that he was ever in combat.  
There is no diagnosis of PTSD that is related to his claimed 
non-combat stressors.  Without a combat related stressor to 
support a diagnosis of combat related PTSD, the diagnosis has 
no probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993)  

The Board finds that service connection for PTSD is not 
warranted.  As the preponderance of the evidence is against 
this claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

While the application is reopened, service connection for 
PTSD is denied.



____________________________________________
THOMAS DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


